951 So. 2d 30 (2007)
Daniel GARNICKI, Appellant,
v.
The STATE of Florida, Appellee.
No. 06-3176.
District Court of Appeal of Florida, Third District.
February 21, 2007.
Rehearing Denied April 5, 2007.
Paul J. Kneski, Miami, for appellant.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, GREEN, and FLETCHER, JJ.
PER CURIAM.
Affirmed. See Nino v. State, 937 So. 2d 756 (Fla. 3d DCA 2006). We certify conflict with Isaac v. State, 911 So. 2d 813 (Fla. 1st DCA 2005), review pending, No. SC05-2047 (Fla. filed Oct. 31, 2005).